Name: Commission Regulation (EC) NoÃ 1087/2008 of 5Ã November 2008 amending Regulation (EC) NoÃ 423/2008 laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 and establishing a Community code of oenological practices and processes, as regards Annex XVII
 Type: Regulation
 Subject Matter: deterioration of the environment;  beverages and sugar;  technology and technical regulations;  Europe;  farming systems;  agricultural activity
 Date Published: nan

 6.11.2008 EN Official Journal of the European Union L 297/11 COMMISSION REGULATION (EC) No 1087/2008 of 5 November 2008 amending Regulation (EC) No 423/2008 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 and establishing a Community code of oenological practices and processes, as regards Annex XVII THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46 thereof, Whereas: (1) Annex V(C)(4) to Regulation (EC) No 1493/1999 provides that the limits on increases in the alcoholic strength of wine by volume may be raised by up to 1 % in years when weather conditions have been exceptionally unfavourable. (2) Article 27 of Commission Regulation (EC) No 423/2008 (2) specifies that these unfavourable years and the wine-growing zones, geographical regions and varieties concerned are to be as set out in Annex XVII to that Regulation. (3) Because of the exceptionally adverse weather during 2008, the limits on increases in natural alcoholic strength laid down in Annex V(C)(3) to Regulation (EC) No 1493/1999 do not permit the production of wine in the wine-growing regions of the United Kingdom for which there would normally be market demand. The United Kingdom should therefore be authorised to augment natural alcoholic strength by up to 4,5 % vol. (4) Regulation (EC) No 423/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In the table in Annex XVII to Regulation (EC) No 423/2008, the following row is added: 2. 2008 A England, Wales Authorised wine grape varieties Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. (2) OJ L 127, 15.5.2008, p. 13.